DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fotsch (US 4,306,522).
Regarding claim 1, Fotsch discloses a two-stroke internal combustion engine (Abstract and Fig. 2, shown engine) comprising: a piston disposed in a cylinder 53, reciprocating between a top dead center and a bottom dead center, and defining a combustion chamber (Fig. 2, shown typical engine); an exhaust port 54 opening in the cylinder and opened and closed by the piston for discharging a burnt gas in the combustion chamber (Fig. 8 shown); a crank chamber receiving a fresh gas and pre-compressing the fresh gas by a descending movement of the piston (FIG. 2 and 8, shown is a typical two-stroke engine including a reciprocating piston in a combustion chamber); and 
a plurality of scavenging passages (Fig. 2, shown engine has mirrored scavenging passages 52) including scavenging ports 52 for communicating with the combustion chamber and the crank chamber in the scavenging stroke and discharging the fresh gas pre-compressed in the crank chamber as a scavenging gas to the combustion chamber, the scavenging port opened and closed by the piston (Abstract, Fig. 8 and 9, the passages 80 connect the crankcase and combustion chamber to allow transfer of pre-compressed gas), 
wherein the scavenging passage included in the plurality of scavenging passages and connected to at least one of the scavenging ports constitutes a variable scavenging passage (Fig. 8 and 9, the scavenging passages shown include a plurality of them (more than 1) and , wherein an upper end portion of the variable scavenging passage has a guide surface being constituted by a side wall surface 77 of the variable scavenging passage on a cylinder intake side and defining a discharge direction of the scavenging gas discharged from a variable scavenging port connected thereto on a horizontal plane (Fig. 6-9, the side wall 77 guides and discharges gas into the combustion chamber), wherein 
the guide surface includes at least a first guide portion defining a first discharge direction of the scavenging gas and a second guide portion defining a second discharge direction of the scavenging gas, the discharge direction of the scavenging gas is changed from the first discharge direction to the second discharge direction along the horizontal plane by the first and second guide portions in the scavenging stroke, the horizontal plane orthogonal to a vertical movement of the piston (Fig. 5-7,, the shown scavenging includes a curved surface 77 in which the upper side discharges gas at a different angle than the lower side and alters the angle of the gas throughout a horizontal plane). 
Regarding claim 2, Fotsch discloses the two-stroke internal combustion engine according to claim 1, wherein the guide surface has an upper guide portion and a lower guide portion, wherein the guide surface has a step portion between the upper guide portion and the lower guide portion, wherein the first discharge direction is defined by the upper guide portion, wherein the second discharge direction is defined by the lower guide portion, and wherein the step portion forming a boundary between the upper guide portion and the lower guide portion is located at an intermediate portion in an up-down direction of the variable scavenging port (Fig. 5-9, the portion 77 has a step at 78 and 71 where, this part plugs into the block as shown in Fig. 8 and creates a “Step” which would have a different direction between the upper discharge and the lower discharge portion).
Regarding claims 3 and 4, Fotsch discloses the two-stroke internal combustion engine according to claim 1, wherein the guide surface has a middle guide portion defining a third discharge direction of the scavenging gas between the upper guide portion and the lower guide portion, wherein the guide surface is made up of a multi-stage guide portion in the up-down direction (Fig. 5-, shown passage has different angles which are continuous such that a middle portion would be a “third discharge direction”).
Regarding claim 5, Fotsch discloses the two-stroke internal combustion engine according to claim 1, wherein the scavenging passage connected to one scavenging port of the plurality of scavenging ports is a variable scavenging passage (Figs. 5-9, the scavenging passage alters in size and shape).
Regarding claim 10, Fotsch discloses the two-stroke internal combustion engine according to claim 1, wherein all the scavenging ports included in the engine are opened at the same timing (Fig. 9, the ports are the same height and thus open at the same time).
Regarding claim 11, Fotsch discloses the two-stroke internal combustion engine according to claim 1, wherein at least the guide surface of the variable scavenging passage of the plurality of scavenging passages included in the engine is formed by a scavenging passage forming cap attached to a cylinder block (Fig. 6, shown cover piece 65 is a “cap” attached to cover the passages)
Regarding claim 13, Fotsch discloses the two-stroke internal combustion engine according to claim 1, wherein the two-stroke engine is a layered scavenging engine (Figs. 1-8, the system would function as a stratified scavenging system in which an air cushion is produced as a “layer” before the transfer passage, similar in construction to Fig. 1 of the instant invention).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fotsch in view of Brooks (US 2,204,296).
Regarding claims 6-9, Fotsch discloses the two-stroke internal combustion engine according to claim 1, but fails to disclose wherein the engine has four scavenging ports, and wherein the scavenging passage connected to at least one of the four scavenging ports is the variable scavenging passage, wherein the multiple ports face each other but their flows do not collide.
Brooks discloses a two-stroke engine (title) which has scavenging passages controlled by a piston (Fig. 1, shown), wherein the engine as four scavenging passages E (Fig. 2, shown) which are shown in Fig. 2 to be angled such that their flows do not collide with the opposing scavenging passage. This construction allows for a rotation in the gaseous flow to aid in driving out spent gasses from the engine (Col. 1, Lns. 1-26).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify the device of Fotsch with the multiple rotational-flow-imparting scavenging passages from Brooks because doing so would aid in exhausting spent gas from the engine while maintaining fresh charge in the combustion chamber. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uenoyama.
Regarding claim 12, Fotsch discloses the two-stroke internal combustion engine according to claim 1, but fails to disclose wherein the two-stroke engine is specifically a reverse scavenging engine, despite it appearing to be a type that would allow it.
However, reverse scavenging two-stroke engines are sufficiently old and well-known in the art for examiner to take official notice that it would have obvious to one of ordinary skill in the art prior to the filing date of the invention to produce the engine of Uenoyama with a reverse scavenging operation system because reverse scavenging, also known as “Schnuerle Scavenging,” allows for a valveless construction that can still limit the amount of fresh intake charge escaping from the engine.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The IDS filed 06/10/2022 lists a number of pieces of art in the NPL which includes an extended European search report and office action, this includes multiple pieces of relevant art which anticipate, or are similar to, the current claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050. The examiner can normally be reached M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747